Citation Nr: 1724231	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  00-14 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a claimed left upper extremity injury.

2.  Entitlement to a waiver of overpayment of Department of Veterans Affairs compensation benefits in the amount of $11,640.  


REPRESENTATION

Appellant represented by:	Jude M. Faccidomo, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION


The Veteran had active military service from January 1985 to June 1987

This appeal comes to the Board of Veterans' Appeals (Board) from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a February 1998 rating decision (and a later October 1999 rating decision), the RO denied entitlement to compensation under 38 U.S.C.A. § 1151 for left arm numbness/ left shoulder brachioplexus injury with partial rotator cuff tear.  The Veteran perfected an appeal.  In February 2002, he provided testimony at a Decision Review Officer (DRO) hearing.  The Veteran was subsequently incarcerated and it appears that his appeal did not proceed to the Board in the interim.  A March 2005 Investigative Report of VA's Inspector General notes that the Veteran was sentenced to incarceration and ordered to pay restitution to VA in the amount of $384,934 after the Veteran pled guilty in U. S. District Court to a two count indictment charging him with making false claims against the United States and making materially false representations.  Thereafter, the Veteran was charged with an overpayment in that amount.  It was ultimately determined that this was not a VA overpayment and it was liquidated.  However, additional unrelated overpayments were created, one in the amount of $11,640, which was due to the Veteran's failure to report a change in his dependency status due to divorce.  The Veteran requested a waiver of the recovery of that overpayment which was denied in an August 2007 decision by the RO's Committee on Waivers and Compromises (Committee).  The Veteran disagreed with that determination.  

In August 2014, the Board remanded this case for the Veteran to be sent notice of the Veterans Claims Assistance Act of 2000 (VCAA) and a statement of the case (SOC) on the waiver issue.  It does not appear that the Veteran was sent the requested SOC.

Prior to that Board decision, a January 2014 rating decision denied increased ratings for loss of bladder control (20 percent disabling) and for loss of bowel control (10 percent disabling).  The RO also denied a TDIU.  The Veteran initiated an appeal with a notice of disagreement (NOD) in July 2014.  The NOD was acknowledged by the RO by letter dated in September 2014.  While it would generally be appropriate to remand these claims for issuance of a statement of the case under Manlincon v. West, 12 Vet. App. 238 (1999), a review of the record reveals that the RO is still taking action on this issue.  Notably, in an October 2014 rating decision, the RO granted increased ratings for incomplete paralysis, right foot (60 percent), loss of bowel control (60 percent), loss of bladder control (40 percent), an earlier effective date of August 23, 2011 for service connection for radiculopathy of the left lower extremity with left foot drop; granted basic eligibility to Dependents' Educational Assistance, and restored a 40 percent rating for lumbosacral strain with herniated nucleus pulposus L4-5.  In that rating the RO noted that the issue of entitlement to a TDIU was on appeal, but that based on that rating decision, the combined disability rating for the Veteran's service-connected disabilities was 100 percent effective from the date the RO received the Veteran's informal claim for a TDIU.  As such, the Board will not accept jurisdiction over the rating issues for the bowel and bladder as well as the TDIU matters at this time.  They are referred to the RO for continued development and adjudication, and issuance of a SOC.  Such matters will then be subject of a subsequent Board decision, if otherwise in order.

A document termed an NOD was then received to the October 2014 rating decision in which the representative only appears to have articulated arguments which pertained to financial waiver matters and the "garnishment" of the Veteran's VA compensation in connection with court proceedings.  As an appeal with respect to the waiver issue had already been initiated as noted above, the nature and purpose of the NOD is unclear to the Board at this time.  Thus, this matter is referred to the RO to obtain clarification from the Veteran and for any further adjudicatory action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As indicated above, the Veteran's claim for entitlement to compensation under 38 U.S.C.A. § 1151 for left arm/shoulder disability was initially denied in February 1998.  At that time, there was conflicting evidence regarding the incident which the Veteran asserts resulted in permanent left shoulder disability.  In pertinent part, in support of his claim, his private physician, Dr. Cohen, submitted several statements and indicated that although the SOC suggested that there was a 10 month gap between the incident at VA and left shoulder problems, Dr. Cohen disputed that premise, stating that he had treated the Veteran following the claimed injury.  

In his letters, Dr. Cohen also indicated the following.  He stated that the Veteran was unable to lift anything or grab with his left upper extremity/hand and that this disability followed an injury at VA in April 1996.  The Veteran told him that he had been handcuffed at the left wrist by security at a VA Medical Center to a wheelchair.  Dr. Cohen indicated that the Veteran had a median nerve injury (carpal tunnel syndrome) as well as a possible ulnar nerve injury in addition to left shoulder injury.  He noted that a magnetic resonance imaging (MRI) was performed after the Veteran did not respond to conservative therapy and this showed that he had a partial rotator cuff tear with associated impingement syndrome and a glenoid labrum tear.  Dr. Cohen indicated that there was a question of further injury when he was handcuffed by one of the sheriff's police officers, but this occurred several months afterwards and he already had these complaints in his shoulder and hand preceding that occurrence.  As such, he concluded that the Veteran's injury occurred at the VA facility.  In other correspondence, Dr. Cohen indicated that the Veteran stated that he was handcuffed to the wheel of a wheelchair and the wheelchair was moved and with it, the Veteran's left upper extremity was injured and resulted in a brachioplexus injury and a partial rotator cuff tear; also, the Veteran had lost the effective use of the left arm and hand.

In December 1998, the Veteran was afforded a VA examination.  The examination showed that the Veteran had chronic severe left shoulder pain and peripheral neuropathy due to local nerve damage in the area of the shoulder with muscle atrophy of the left upper extremity due to disuse and peripheral neuropathy.  An MRI revealed evidence of tear at the anterior gleno-labrum, impingement upon the rotator cuff.  The Veteran also had tendinopathy and partial tearing of the tendon of the supra spinatus and infraspinatus muscles.  The examiner provided no medical opinion.  

The Board notes that there are discrepancies regarding the claimed left upper extremity injury.  Dr. Cohen indicated that he had relied on the Veteran's account and the VA examiner provided no opinion.  The Board finds that it is unclear at this juncture, many years later, the nature of any current left upper extremity disability and there is no medical opinion based on a review of the record.  As such, the Veteran should be afforded a VA examination and a medical opinion should be obtained.  The opinion must be made pursuant to the law and regulation in effect at the time that the claim (under 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.358) was made.

With regard to the waiver matter, as noted in the introductory portion of this decision, the Board remanded this case for the Veteran to be furnished a SOC on the issue of entitlement to a waiver of overpayment of VA compensation benefits in the amount of $11,640.  There is no record that the SOC was sent.  As such, a statement of the case must be issued.  The failure to issue a statement of the case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA left upper extremity examination to determine the nature and etiology of any current left upper extremity disability.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the record prior to examination.  The examiner should furnish an opinion concerning the following: 

(a) What is the correct diagnostic classification of all pathology, if any, relating to the left upper extremity prior to April 1996 when the claim injury occurred; what was the nature of the injury sustained in April 1996; and what is the nature of any current left upper extremity pathology. 

(b) Did the Veteran develop additional identifiable disability due to the claimed incident at VA in April 1996.  If so, the examiner should provide comments as to which specific identifiable components of the additional disability are due to this incident as opposed to other causes, including "baseline" level of disability present before the incident at VA and any disability due to the natural progression of the disease or injury.  

(c) If there was an injury in April 1996 which resulted in additional disability, did the injury occur as a result of the Veteran's willful misconduct?

The examiner is advised that the question of negligence is not at issue.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claim under 38 U.S.C.A. § 1151 for left upper extremity disability on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

4.  The Veteran should be sent an SOC as to the issue of entitlement to a waiver of overpayment of VA compensation benefits in the amount of $11,640 in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  If the Veteran perfects the appeal by submitting a timely and adequate substantive appeal on this issue, then the claim should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


